Petition for rehearing granted and order denying certiorari, ante, p. 758, vacated. *779Petition for writs of certiorari to the Circuit Court of Appeals for the Third Circuit granted. Me. Justice Roberts took no part in the consideration or decision of these applications.
Mr. E. Ennalls Berl, Albert C. Wall, Mason Trowbridge, and Edward J. O’Mara for petitioner. Solicitor General Fahy, Assistant Attorney General Samuel O. Clark, Jr., and Messrs. Sewall Key, J. Louis Monarch, and Alvin J. Rockwell for the United States.